     Case 3:20-cv-00491-MMD-WGC Document 9 Filed 04/12/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     BOBBY LEE FAIR, JR.,                                 Case No. 3:20-cv-00491-MMD-WGC

10                                        Plaintiff,               ORDER
             v.
11
      LAKES CROSSING CENTER ADMIN, et
12    al.,

13                                    Defendants.

14

15

16   I.     DISCUSSION

17          It appears to the Court that Plaintiff no longer is at Lakes Crossing Center.

18   However, Plaintiff has not filed an updated address notification with the Court informing

19   the Court of his current address. The Court notes that pursuant to Nevada Local Rule of

20   Practice IA 3-1, a “pro se party must immediately file with the court written notification of

21   any change of mailing address, email address, telephone number, or facsimile number.

22   The notification must include proof of service on each opposing party or the party’s

23   attorney. Failure to comply with this rule may result in the dismissal of the action, entry

24   of default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc.

25   R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to

26   file his updated address with this Court.     If Plaintiff does not update the Court with his

27   current address within thirty (30) days from the date of entry of this order, this case will

28   be subject to dismissal without prejudice.

                                                       1
     Case 3:20-cv-00491-MMD-WGC Document 9 Filed 04/12/21 Page 2 of 2



1
     II.    CONCLUSION
2
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
3
     address with the Court within thirty (30) days from the date of this order.
4
            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
5
     this case will be subject to dismissal without prejudice.
6
            DATED: April 12, 2021.
7

8
                                               UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
